[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the SEC.




    
Exhibit 10.1


[a20160328asepticprodu_image1.jpg]




PRODUCTION AGREEMENT




Dated: March 25, 2016    


ASEPTIC SOLUTIONS USA, LLC, a California Limited Liability Company (“ASEPTIC”)
located at 484 Alcoa Circle, Corona, CA 92880 and Flex Innovation Group LLC
(“CUSTOMER”) located at 800 Boylston Street, 24th Floor, Boston, MA 02199 agree
as follows:


1.
SCOPE OF SERVICES:



1.1.    By this Agreement, including any and all attachments, exhibits, and
technical specifications, ASEPTIC and CUSTOMER are entering into a business
relationship in which CUSTOMER will retain the services of ASEPTIC for the
manufacturing, bottling and packaging of CUSTOMER’S products described further
in the attached Exhibit A (hereinafter “Products”). Nothing in this Agreement
will operate to place any restriction on ASEPTIC manufacturing products that are
similar to the Products for parties other than CUSTOMER, provided that Aseptic
shall not use the CUSTOMER’s Confidential Information in the production of
products for such third parties.


2.
TERM:

 
2.1.    The initial term of this Agreement shall be for a period of two years
from the date set forth above (the “Initial Term”), and will automatically renew
for one additional one (1) year period, unless either party elects not to renew
by providing written notice of non-renewal at least [**] days prior to
expiration of the initial term. All such notices shall be in writing, consistent
with the provision of Section 26 herein.


2.2.    Upon and after the expiration or termination of this Agreement, the
following provisions shall apply: (i) CUSTOMER shall pay to ASEPTIC all sums
owing to ASEPTIC for outstanding, undisputed Product invoices; (ii) the parties
shall make a good faith effort to resolve and settle any outstanding accounts or
claims between them; (iii) except as otherwise agreed in writing work in
progress on purchase orders accepted by ASEPTIC shall be completed and delivered
and paid by CUSTOMER in accordance with this Agreement; (iv) CUSTOMER agrees to
buy back at cost from ASEPTIC any and all special, unique, unusable or expired
packaging items and/or raw materials purchased by ASEPTIC at the request of
CUSTOMER in accordance with Section 8.7 (v) each party shall immediately cease
using and return all Confidential Information and other proprietary data
pertaining to the other party in accordance with Section 22. All of the items
above shall take place within [**] of the termination or expiration of the
Agreement.


1



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the SEC.






3.
EXCLUSIVITY



During the term of this Agreement, and any renewal periods, CUSTOMER shall not
engage another co-packer to manufacture commercial quantities of the Products in
the following U.S. states (the “Territory”): [**]. Notwithstanding the
foregoing, nothing in this Agreement shall restrict CUSTOMER from engaging a
third party to manufacture the Products in the Territory if during the Initial
Term, [**].


4.
ALLOCATION OF PRODUCTION CAPACITY:



The fees quoted in Exhibit A are based upon the manufacture of [**] units of the
Product per year (the “Estimated Units”). In the event CUSTOMER submits purchase
orders in any year that are, in the aggregate, less than the Estimated Units,
ASEPTIC and CUSTOMER will negotiate in good faith an appropriate increase in
fees for the future manufacture of Product. In the event CUSTOMER submits
purchase orders in any year that are, in the aggregate, in excess of the
Estimated Units, ASEPTIC and CUSTOMER will negotiate in good faith an
appropriate decrease in fees for the future production of Product. ASEPTIC will
use its best efforts to allocate sufficient production capacity each year to
manufacture the Estimated Units, as such number of units may be adjusted in any
forecast provided by CUSTOMER and approved by ASEPTIC.


5.
PURCHASE ORDERS AND PAYMENT:



5.1.    Each purchase order submitted by CUSTOMER pursuant to this Agreement
shall include a delivery date for the Products to be manufactured pursuant to
such purchase order. Unless the parties otherwise agree, in no event shall the
delivery date set forth in a purchase order be less than the [**] days from the
date such purchase order was submitted to ASEPTIC.


5.2.    CUSTOMER shall place purchase orders with ASEPTIC, and ASEPTIC shall
sell and deliver to CUSTOMER, quantities of the Products under the terms of this
Agreement and such Purchase Orders. ASEPTIC shall manufacture and package the
Products in strict compliance with the standards and specifications attached as
Exhibit A and made a part of this Agreement (the “Specifications”), as such
Specifications may be amended from time to time by written notice of CUSTOMER to
ASEPTIC. Any modifications to the Specifications shall be appended to this
Agreement. All purchases of the Products by CUSTOMER under this Agreement shall
be pursuant to, and under the terms and conditions of, a duly authorized and
issued CUSTOMER purchase order. The terms and conditions of the CUSTOMER
purchase order form shall be in addition to and not in limitation of the terms
and conditions of this Agreement. Any inconsistencies between the terms and
conditions of the CUSTOMER purchase order form and this Agreement shall be
resolved in favor of the terms and conditions of this Agreement. Any terms or
conditions appearing on or incorporated into any invoice forms or other
documents sent by ASEPTIC which are inconsistent with or in addition to the
terms and conditions of this Agreement shall not apply.


5.3.    Changes to the Specifications must be provided by CUSTOMER to ASEPTIC at
least [**] days prior to the scheduled delivery date set forth in an applicable
Purchase Order. All pack out instructions must be received by ASEPTIC at least
[**] days prior to the scheduled delivery date.


5.4.    Subject to Section 5.2 CUSTOMER shall have the right at any time to make
changes in Specifications, quality requirements, materials packaging and time of
delivery. CUSTOMER will provide these changes in writing to ASEPTIC. If any such
changes cause an increase or decrease in the cost or the


2



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the SEC.




time required for the performance of such changes, an equitable negotiated
adjustment to Exhibit A shall be made in writing and signed by both CUSTOMER and
ASEPTIC.


5.5.     ASEPTIC shall manufacture all quantities of the Products specified in a
duly authorized purchase order from CUSTOMER. Within [**] of receipt of a
purchase order, ASEPTIC shall notify CUSTOMER in writing if it will not be able
to manufacture Products in accordance with the delivery date specified in such
purchase order. Following such notice, the parties shall work in good faith to
determine the delivery date for such Products, which in no event shall be more
than [**] days following the delivery date originally included in the applicable
purchase order. ASEPTIC agrees to use all reasonable commercial endeavours to
deliver the Products by the scheduled delivery date included in the Purchase
Order; provided that nothing in this Agreement shall obligate ASEPTIC to give
the CUSTOMER priority over any other customer of ASEPTIC with regard to the
supply or delivery of the Products.


6. PAYMENT:


6.1.    ASEPTIC shall invoice CUSTOMER for the Products on the date the Products
have been delivered to CUSTOMER in accordance with Section 9 and released by
ASEPTIC. Terms of payment shall be net [**] days from the date of delivery.


6.2.    CUSTOMER shall pay to ASEPTIC in full and complete consideration for the
manufacture of the Products, the prices specified on Exhibit A, attached hereto
and made part hereof, for all Products manufactured, processed, and delivered in
strict compliance with the Specifications and delivered as herein set forth.
  
7.
PRODUCTION PLANNING:



7.1.    CUSTOMER and ASEPTIC will work together to develop written [**] of the
Products required. The [**] production forecast exists for the purpose of
securing material supply and planning production capacity. ASEPTIC and CUSTOMER
will work together to ensure that [**] production forecasts can be met. ASEPTIC
will procure materials to meet the [**] production forecast and CUSTOMER and
ASEPTIC will work together and agree upon the amount of materials to order
and/or release [**].


7.2.    ASEPTIC will provide, in writing to CUSTOMER any require investments or
changes to its production facilities and/or systems to meet the [**] forecast.
ASEPTIC and CUSTOMER will agree to any such investments in writing.


7.3.    Any forecasts established pursuant to this Section 7 shall not be
binding or otherwise limit or obligate CUSTOMER in its order of Products under
this Agreement. Notwithstanding anything contained herein to the contrary,
CUSTOMER shall not be required to purchase any minimum quantity of the Products.


7.4.    ASEPTIC and CUSTOMER will agree upon Standard Loss Allowances in Exhibit
B. [**] ASEPTIC will work with CUSTOMER to assist in improvement of material
supply from approved suppliers, as well as participation in yield and loss
improvement. Unless the parties otherwise agree in writing, CUSTOMER shall not
be responsible for any losses in excess of such Standard Loss Allowances.


8.
MATERIALS AND INGREDIENTS:





3



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the SEC.




8.1.    ASEPTIC will visually inspect CUSTOMER’S incoming materials and
ingredients that are not supplied by ASEPTIC, and where appropriate, ASEPTIC
will conduct random quality control tests and/or analysis of raw materials and
ingredients specific to ASEPTIC’S normal and customary inspections. Should
additional testing be required, including but not limited tests required by
applicable dietary supplement / beverage regulations, such tests are subject to
added charges or fees, which shall be agreed upon by the parties. ASEPTIC
specifically excludes any warranties or guarantees regarding the quality or
suitability of any materials or ingredients supplied by Customer, and CUSTOMER
accepts full and total liability for all defective, imperfect, or otherwise
unusable products resulting from improper, substandard or defective raw
materials, ingredients, labels or packaging supplied by CUSTOMER or any third
party on CUSTOMER’S behalf.


8.2.    CUSTOMER is responsible to make sure that all ingredients and packaging
supplied by them or their vendors are in usable condition, conform to the
product specifications and are delivered to ASEPTIC’S production facility at
least [**], but not more than [**], prior to ASEPTIC’S production schedule,
unless other arrangements are approved by Aseptic in writing.


8.3.    CUSTOMER shall provide a complete and valid Certificate of Analysis for
all raw materials intended for use. Such Certificate of Analysis must accompany
goods upon delivery. CUSTOMER shall be responsible for all ingredient testing
required to qualify its vendors that provided dietary ingredient components, if
applicable.


8.4.    All ingredients provided by CUSTOMER shall be in full original
containers (no partial containers) and must have a minimum of [**] percent
([**]%) remaining on its useable shelf life unless otherwise agreed in writing
by ASEPTIC.


8.5.    Any loss of ASEPTIC’S production time directly attributable to
defective, out-of-specification, incomplete or untimely ingredients, raw
materials, or packaging material supplied by CUSTOMER are subject to “downtime”
charges of [**]. Such charges shall (i) be measured from [**], and (ii) in no
event, exceed [**]. If the downtime for a production run exceeds [**], then
ASEPTIC shall be entitled to manufacture products for its other customers.


8.6.    All ingredients and raw materials that ASEPTIC supplies and uses for the
manufacture of the Products (“Aseptic Ingredients”) shall strictly conform to
the Specifications. Suppliers of all other raw materials and ingredients for use
in the manufacture of the Products shall be subject, at CUSTOMER's option, to
the review and approval by CUSTOMER before receipt and use of raw materials and
ingredients from such supplier. Such approval of ASEPTIC’s suppliers shall not
be unreasonably withheld. Any such review and approval of suppliers by CUSTOMER
shall be gratuitous and shall not (i) relieve ASEPTIC of its obligations under
this Agreement, including the duty to inspect all incoming raw materials and
insure that they meet the Specifications, or (ii) constitute acceptance by
CUSTOMER of any raw materials, ingredients, Products, or portion thereof.
Nothing contained in this Agreement shall require that CUSTOMER use or purchase
any Aseptic Ingredients for the manufacture of the Products.


8.7.    At the termination of this Agreement, or anytime during the term of this
Agreement on the request of ASEPTIC, CUSTOMER agrees in its discretion to buy
back at its cost surrender or request ASEPTIC to dispose any and all special,
unique, unusable or expired packaging items, ingredients and/or raw materials
purchased by ASEPTIC at the request of CUSTOMER. ASEPTIC shall not make a
request pursuant to the preceding sentence within [**] of its purchase of such
packaging items, ingredients and materials. CUSTOMER shall pay ASEPTIC the
actual and related costs of storing or disposing of the


4



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the SEC.




materials and ingredients. In any event ASEPTIC shall have no liability for such
materials or ingredients [**] days after such notification unless agreed to in
writing.


9.
DELIVERY OF PRODUCTS:



9.1.    ASEPTIC shall package the Products in accordance with CUSTOMER’s
specifications. ASEPTIC shall deliver all Products purchased under this
Agreement to CUSTOMER [**]. Until [**], risk of loss, outside of Standard Loss
Allowances, for raw materials and work in process under ASEPTIC’s control will
be the sole responsibility of ASEPTIC and ASEPTIC will take all reasonable care
in its storage of the Products on CUSTOMER’s behalf.


9.2.     ASEPTIC shall notify the CUSTOMER promptly of any delays or threatened
delays in its performance. No acceptance of Products after the scheduled
delivery date will waive CUSTOMER 's rights with respect to such late delivery,
nor shall it be deemed a waiver of future compliance with the terms hereof.


9.3.    All quality testing on the Products, including microbial testing shall
be conducted by ASEPTIC. Products will be released to Customer on “QC Hold”
immediately after production is completed pending results of microbiological
testing. CUSTOMER agrees to not distribute or sell Products until a Certificate
of Analysis is issued and the products have been unconditionally released by
ASEPTIC.


9.4.     ASEPTIC will manage all appropriate documentation for CUSTOMER to
validate receipts against invoices for ingredients provided by CUSTOMER. ASEPTIC
will manage inventories of raw materials and packaging materials at ASEPTIC's
location (s). At CUSTOMER's request, ASEPTIC will provide copies of receipts and
applicable inventory reports to CUSTOMER.


9.5.     Risk of loss or damage to the Products shall pass to CUSTOMER upon
[**].


9.6.    CUSTOMER and ASEPTIC may mutually agree to store finished Products at
the ASEPTIC warehouse located at 510 Alcoa Circle, Corona, CA, 92880. Once the
Products have been delivered to this location, all Risk in the Products shall
pass to CUSTOMER. CUSTOMER shall be liable to ASEPTIC for storage costs as
listed in Exhibit A. ASEPTIC will provide a secure, suitable area at 510 Alcoa
Circle for the Products and shall use reasonable care in maintaining the
location. CUSTOMER shall insure and keep insured under an insurance policy
acceptable to ASEPTIC all of the Products against loss of damage by theft, fire
or such other perils as ASEPTIC may require. The CUSTOMER will cause ASEPTIC to
be names as an additional insured and loss payee on such insurance policy, and,
upon the request of ASEPTIC will procure from ASEPTIC insurer a certificate of
CUSTOMER compliance with this provision.




10.
ACCEPTANCE AND REJECTION PROCEDURES:



10.1.    In the event that the Products (including their packaging) do not
conform to the Specifications or applicable Laws (as defined below), CUSTOMER
shall within [**] reject the Products and provide written notice to ASEPTIC
describing the deficiencies [**] (such nonconformance will be referred to as
“Deficiencies") in sufficient detail to allow ASEPTIC to correct the
Deficiencies. Deficiencies include, but are not limited to: failure to meet
labeling requirements caused by or arising from ASEPTIC's manufacturing,
packaging or any part of the production of the Products within


5



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the SEC.




ASEPTIC’s purview or control; packaging of Products that does not conform with
CUSTOMER s packaging specifications: microbial issues caused by improper
sanitation; or loss of Products while stored in ASEPTIC’s warehouse due to
damage or negligence of ASEPTIC.


10.2.    If CUSTOMER fails to give notice as specified in Section 10.2 then,
[**] the Products shall conclusively be presumed to comply with the Product
Specification and warranties in Section 16 below and, accordingly, CUSTOMER
shall be deemed to have accepted the delivery of the Products in question and
ASEPTIC shall have no liability to CUSTOMER with respect to that delivery
(except in relation to liability for any latent Deficiencies which is not
apparent on reasonable visual inspection by the CUSTOMER).


10.3.    ASEPTIC is obligated to correct the Deficiencies so that the Products
conform to the applicable Specifications or Laws at ASEPTIC’s cost; provided,
however, that Deficiencies shall exclude deficiencies caused by product
formulations or materials provided by CUSTOMER.


10.4.    The procedure in this Section 10 will be repeated with respect to
revised Products to determine whether they are reasonably acceptable to
CUSTOMER, unless and until CUSTOMER issues a final rejection of the revised
Products, which final rejection shall not occur until the Products have been
rejected on [**]. In the event of an unresolved dispute as to conformity of the
Products with the Specifications or applicable Law, the parties shall within
[**] days of CUSTOMER’s written rejection or CUSTOMER’s claim for failure of the
Products to conform to the above standards, jointly appoint an independent
laboratory to undertake the relevant testing and its findings shall be
conclusive and binding upon the parties. The parties shall ensure that such
independent laboratory is bound to the parties by obligations of secrecy no less
strict than those applying to the parties under this Agreement. All costs
related to this dispute process shall be borne by the unsuccessful party. If
CUSTOMER issues a final rejection of any Products pursuant to this Section 10,
CUSTOMER may charge back the Products to the ASEPTIC at the price CUSTOMER paid
plus the cost of logistics, shipping or storage. ASEPTIC must pay back such
charges within [**] of the CUSTOMER's final rejection of the Products. In
addition, if the Products are rejected after delivery, ASEPTIC shall be fully
responsible for the Products including but not limited to promptly issuing a
credit or full refund, as appropriate for any properly rejected Products. If
ASEPTIC fails to correct the Deficiencies, the CUSTOMER may terminate this
Agreement immediately.




11.
ADDITIONAL FEES:






11.1.    The prices provided in Exhibit A are based upon all available
information provided by CUSTOMER to ASEPTIC. Any additional services required by
CUSTOMER that are not specifically included in Exhibit A, such as additional
equipment changeovers, frozen drum chipping fees, certifications (Organic,
Kosher etc.), additional lab testing including but not limited to dietary
supplement ingredient testing, finish product testing, and end of shelf life
testing, tests requested by CUSTOMER or required by law, nitrogen dosing,
special packaging, unique formulations, logistic requests or changes which
reduce efficiency, are subject to additional fees as determined by ASEPTIC’s
normal and customary practices. Where circumstances allow, ASEPTIC will provide
notice and an estimate of fees prior to incurring extra charges. All such
changes or modifications must be mutually agreed upon by the parties.


12.
SPECIFICATIONS:





6



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the SEC.




12.1.    ASEPTIC acknowledges that CUSTOMER is and shall remain the owner of all
recipes, formulations, Specifications, artwork, graphics, and label copy
furnished by, or developed for, CUSTOMER and other confidential and proprietary
information relating to the Products.


12.2.    ASEPTIC shall manufacture the Products according to the Specifications,
and in compliance with all governmental regulations and ASEPTIC’S professional
standards and abilities.


12.3.    Any changes or modifications to CUSTOMER’S Products, including
formulations, ingredients, processes, and material handling, are subject to
additional fees to reflect any increased or decreased cost of manufacture by
ASEPTIC. All such additional fees shall be mutually agreed upon by the parties.


13.
RECALL PROCEDURE:



13.1.    If ASEPTIC has knowledge of a defect that would compromise the
integrity or safety of the Product, mislabeling or non-conformance with the
Specifications or Laws, ASEPTIC must notify the CUSTOMER as soon as practicable.
In the event that CUSTOMER reasonably determines that is necessary or advisable
to recall or otherwise remove a shipment of Products from the distribution
system or marketplace for any reason, ASEPTIC shall cooperate fully in such
recall or removal under such procedures as CUSTOMER shall reasonably proscribe
or as mandated by applicable Laws. ASEPTIC shall be responsible for the cost of
a recall to the extent such recall is attributable to ASEPTIC’s negligence or
willful misconduct in manufacturing the Products or if ASEPTIC has breached the
warranties set forth in Section 16 hereof or elsewhere in this Agreement.
Furthermore, if the recall is attributable solely to CUSTOMER’s negligence or
willful misconduct or due to any use, misuse or failure to comply with ASEPTIC’s
reasonable instructions in relation to the Products after delivery, CUSTOMER
shall assume all costs associated with such recall. Unless precluded under
applicable Laws, ASEPTIC shall not have the right to initiate any Product
recalls without CUSTOMER’s prior written consent and ASEPTIC shall immediately
notify CUSTOMER of any communications from or with any governmental or
quasi-governmental entity relating to the Product or the Facility. In the event
a recall was legally required and not as a result of a failure by either party
the costs shall be borne equally. If such defect is caused by or arises out of
ASEPTIC’s negligence, CUSTOMER may terminate this Agreement in accordance with
the requirements of Section 24.1.1.


14.
FACILITY ACCESS:



14.1.    ASEPTIC shall manufacture the Products at its processing facilities at
Corona, California or at such other facility as CUSTOMER and ASEPTIC shall
mutually agree (the “Facility”). ASEPTIC warrants that the Facility is capable
of manufacturing and processing the Products in accordance with the requirements
of this Agreement and that ASEPTIC now solely operates, and for the term of this
Agreement solely shall operate the Facility and all processing equipment located
in the Facility. ASEPTIC represents and warrants that the Facility is registered
with NSF International and complies with all applicable standards, protocols,
criteria and requirements for facilities registered with NSF International. The
manufacture of the Products shall comply with all applicable standards,
protocols, criteria and requirements to enable the Products be certified by NSF
International.


14.2.    ASEPTIC will allow CUSTOMER, or any organization certifying the
CUSTOMER’S Products, escorted access to the Facility during production, testing
and storage of CUSTOMER’S products for the purposes of observing the
manufacturing, testing, labeling, packaging and storing of


7



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the SEC.




Products. CUSTOMER agrees to give CUSTOMER reasonable notice of any proposed
visit to the Facility. Any such visits shall be during normal business hours on
workdays.


15.
QUALITY CONTROL AND RECORDS:



15.1.    ASEPTIC shall maintain a quality control function to ensure product
quality. ASEPTIC shall maintain sufficient records to demonstrate compliance and
provide such documents to CUSTOMER upon request of CUSTOMER. CUSTOMER and
ASEPTIC will work in good faith to set quality control inspection methods and
frequency.


15.2.    ASEPTIC shall comply with all applicable industry quality guidelines.


15.3.    ASEPTIC shall maintain all records of chemical, physical,
microbiological, and process tests of the basic ingredients and packaging
materials, intermediate products, and finished Products that ASEPTIC conducts or
that it requires from its suppliers. ASEPTIC shall make all record and reference
samples relating to the Product available for inspection by CUSTOMER’s duly
qualified personnel or by the relevant governmental or regulatory authority.


15.4.    ASEPTIC shall make available to CUSTOMER manufacturing batch reports
and test results at the end of any Product run as requested by CUSTOMER. ASEPTIC
shall make available to CUSTOMER or regulatory agencies the executive summary,
providing reasonable detail, of the following items if applicable to the
production of the Products or the ingredients used therein: of safety audit
reports, GMP audits and other audit reports, HACCP Plan, product safety
assessments, recall plan and procedures and any substantiated claims and testing
results to support such claims. ASEPTIC shall immediately notify CUSTOMER in
writing and by telephone, in the event of any known deviations of such processes
or deviations that may compromise safety, product integrity, product labeling,
consumer safety, compliance with Specifications or Laws describing in detail the
deviation, including steps necessary to remedy, and discussion of possible
resolution of any problems which have arisen.


15.5.    For a period of at least [**] years from the date of manufacture,
ASEPTIC agrees to keep records, reports, test results and certifications
relating to the manufacture of the Products (including all such records,
reports, test results and certifications described in this Section 15), and upon
request of CUSTOMER, to make these records available to CUSTOMER for inspection
and/or photocopying.


15.6.    Notwithstanding the foregoing, ASEPTIC shall not be required to provide
CUSTOMER with information pursuant to Sections 15.3 through 15.5 that ASEPTIC
reasonably deems confidential and proprietary (e.g., ASEPTIC processing
technology).




16.
WARRANTIES AND LIMITATION OF DAMAGES:



16.1.    ASEPTIC warrants to CUSTOMER that (i) all Products provided to CUSTOMER
pursuant to this Agreement shall be produced and packaged in strict accordance
with the Specifications, and shall not be adulterated or misbranded within the
meaning of, the Federal Food, Drug, and Cosmetic Act, as amended (the “FD&C
Act”), the Dietary Supplement Health and Education Act of 1994 and all other
applicable federal, state and local laws, rules and regulations (collectively,
“Laws”), (ii) no Products provided to CUSTOMER pursuant to this Agreement shall
be an article which may not, under the applicable provisions of the FD&C Act, be
introduced into interstate commerce, (iii) all packaging


8



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the SEC.




material utilized in connection with the Products provided to CUSTOMER pursuant
to this Agreement shall be free of any poisonous or deleterious substance which
may make the Products enclosed therein fail to conform to clause (i) or (ii) of
this paragraph, (iv) all materials, ingredients, supplies, and packaging
materials that ASEPTIC uses in the manufacture of the Products (other than
materials and ingredients provided by CUSTOMER) (“ASEPTIC Sourced Goods”) shall
be provided by suppliers approved by the CUSTOMER and comply with the
specifications provided by CUSTOMER for such goods; (v) ASEPTIC shall pass
through to CUSTOMER any warranty provided by supplier of the ASEPTIC Sourced
Goods and provide CUSTOMER with a certificate of analysis relating to any such
goods; (vi) ASEPTIC shall conduct tests reasonably necessary to ensure that the
Products provided to CUSTOMER pursuant to this Agreement are safe for human
consumption and conform to the requirements of this Agreement when delivered to
CUSTOMER, and (vii) all Products shall be manufactured in accordance with
applicable standards, criteria and requirements to enable the Products to be
certified as Organic and/or Kosher.


16.2.    ASEPTIC further warrants that in performance of work under this
Agreement it has complied with or shall comply with all applicable federal,
state, local laws and ordinances now or hereafter enacted including, but not
limited to OSHA, the Fair Labor Standards Act of 1938 (29 USC 20 1 -2 1 9), the
Foreign Corrupt Practices Act (15 USC 78), and the Equal Opportunity and
Affirmative Action Regulations.


16.3.    [**]


16.4.    [**]


16.5.    CUSTOMER warrants and guarantees (i) the Products manufactured in
accordance with the Specifications, (ii) ingredients and packaging supplied by
Customer and its vendors (other than ASEPTIC), and (iii) label information and
claims, conform with all requirements in all countries, territories,
municipalities, counties and the like for which the products are intended to be
sold or distributed.


16.6.    ASEPTIC shall not be responsible for any damages to the extent such
damages result from: (a) any warehousing, distribution or handling of the
Products once they leave ASEPTIC’S control, (b) the negligence or willful
misconduct of CUSTOMER, its employees, representatives or agents, or (c) defects
or other non-conformity of any ingredient or material supplied CUSTOMER or any
of CUSTOMER’s vendors (other than ASEPTIC), utilized in the production of
Products or an incorrect Product Specification, unless such damages are caused
by the negligence of ASEPTIC.


16.7.    EXCEPT FOR THE WARRANTIES SET FORTH IN THIS AGREEMENT, ASEPTIC
SPECIFICALLY DISCLAIMS ALL WARRANTIES OR GUARANTEES, EXPRESS OR IMPLIED, ARISING
BY OPERATION OF LAW OR OTHERWISE, INCLUDING WITHOUT LIMITATION, WARRANTIES
REGARDING THE QUALITY OR SUITABILITY, MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE AND NON-INFRINGEMENT TO THE MAXIMUM EXTENT PERMITTED UNDER LAW.


CUSTOMER and ASEPTIC specifically disclaim and waive as to each other and their
respective officers, directors, employees and agents, any and all punitive,
exemplary and consequential damages, whether arising in contract, tort or any
other theory, even if informed of the possibility of such damages and
notwithstanding any failure of essential purpose of any limited remedy provided
herein.


9



--------------------------------------------------------------------------------


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the SEC.




In no event (including, without limitation, any termination of this Agreement in
accordance with the terms hereof) will either party be liable to the other party
for any indirect, special or consequential damages whatsoever (including,
without limitation, lost profits) arising out of or relating to this Agreement
or either party’s performance under this Agreement. Nothing in this Section 16
shall exclude any liability on the part of either party for fraud or fraudulent
misrepresentation or for death or injury resulting for negligence of such party.
Except for a party’s breach of Section 22 of this Agreement, each party’s
liability to the other party shall not exceed [**].





16.8.    Should CUSTOMER elect to include a “Best By Date” or “Expiration Date”
beyond the applicable warranty periods stated herein above, CUSTOMER shall
assume all risk of loss, damage or claims made by third parties, and indemnify
and defend ASEPTIC, to the extent that such loss, damage or claim results solely
from human consumption of the Products beyond the applicable warranty period
stated herein. For the avoidance of doubt, CUSTOMER does not assume any such
risk of loss, damage or claims or indemnity obligations if the cause of such
loss, damage or claim was present prior to the expiration of such warranty
period.


16.9.    CUSTOMER warrants that its labeling, design, Product claims,
nutritional information, ingredient identification, and all matters related to
its labeling are true and lawful, and not copyrighted or patented by any third
party. CUSTOMER also guarantees ASEPTIC that all ingredient labeling and
formulas are true and accurate and in material compliance with all applicable
state and federal laws of the United States and all other countries that
CUSTOMER intends to sell or distribute its products. CUSTOMER agrees to
indemnify and defend ASEPTIC from all liability, damages, including reasonable
attorney fees that may be incurred in any legal action connected with such
infringements, false claims, misleading statements, including errors and/or
omissions intended or not, which ASEPTIC finds necessary to defend.


17.
DIETARY SUPPLEMENTS:



17.1.    If one or more of CUSTOMER’S Products set forth in Exhibit A to this
Agreement are Dietary Supplements as defined under the Dietary Supplement Health
and Education Act of 1994 (DSHEA), then CUSTOMER shall comply with all FDA
regulations, requirements and guidelines pertaining to Dietary Supplements
including, but not limited to the Dietary Supplement Health and Education Act of
1994 (DSHEA) and 21 CFR 111.


17.2.    Customer shall provide ASEPTIC with, and any and all certificates and
independent laboratory testing results validating the identity, strength,
quality and purity of all Dietary Supplement components and ingredients supplied
by CUSTOMER. Vendor Certificates of Analysis for each ingredient are also
required by CUSTOMER at the time of delivery and must be provided by CUSTOMER.
Certificates of Analysis will not be a substitute for the independent third
party testing and validation required under 21 CFR 111 unless CUSTOMER provides
supporting documentation evidencing the Vendor has been qualified as defined by
21 CFR 111.


17.3.     CUSTOMER shall also be responsible for the cost of all testing and
validation of the active ingredients or components in the finished Products.
Should CUSTOMER elect to conduct such tests, CUSTOMER shall provide ASEPTIC with
copies of all test results immediately upon CUSTOMER receiving the test results
and prior to Product being released by ASEPTIC. In the event CUSTOMER fails to
test the finished Products or fails to provide ASEPTIC with timely test results,
ASEPTIC shall


10



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the SEC.




conduct any and all tests required to comply with all governmental regulations
either internally or through outside laboratories. CUSTOMER agrees to reimburse
ASEPTIC for the costs of the tests as well as ASEPTIC’s cost and expenses
associated with conducting the tests or obtaining the test results from
independent laboratories. For the avoidance of doubt, nothing in this Section
17.3 shall relieve ASEPTIC from performing the microbial testing required by
Section 9.3.


18.
ACIDIFIED FOODS:



18.1.    If one or more of CUSTOMER’S Products are determined either by ASEPTIC
or any Governmental Agency to be an “acidified food” as defined under Title 17
California Code of Regulations, 21 CFR 108, 21 CFR 114 or other Governmental
regulation, then ASEPTIC may be required to submit CUSTOMER’S formula(s) for
evaluation and determination of the proper process authority prior to producing
the affected Product.


18.2.    CUSTOMER acknowledges that Products so designated as “acidified foods”
may require substantially different process parameters, including but not
limited to thermal processing times and/or temperatures than similar products
that fall under high acid definition, or require other changes to Product
specifications to comply with the Regulations. ASEPTIC reserves the right to i)
refuse to produce the acidified formulations, ii) request CUSTOMER to
reformulate the Product to acceptable pH limits, and/or iii) increase the
tolling fees to account for any increased costs related to new process
recommendations.


19.
INDEMNITY:



19.1.    ASEPTIC shall indemnify CUSTOMER (including its parent, affiliate, and
subsidiary companies) and its customers, officers, employees and affiliates from
and against all losses, claims, damages, and expenses (including, but not
limited to, expenses of investigation, settlement, litigation, and attorneys’
fees incurred in connection therewith) from recalls by governmental authorities,
or by CUSTOMER in reasonable anticipation of a governmental recall, of any of
the Products that ASEPTIC ships or delivers pursuant to this Agreement, or other
losses, claims, damages, actions, and expenses (including, but not limited to,
expenses of investigation, settlement, litigation, or attorneys' fees incurred
in connection therewith) to which CUSTOMER (including its parent, affiliate, and
subsidiary companies) may become subject by reason of any breach by ASEPTIC of
the warranties or representations provided in Section 16 of this Agreement.


20.
TAXES:

  
20.1.    CUSTOMER shall pay all applicable sales, value added, use taxes, excise
taxes, CRV fees, and/or import duties or amounts levied in lieu thereof imposed
under the authority of any taxing jurisdiction, or if exempted, CUSTOMER shall
furnish ASEPTIC with the appropriate exemption certificates or other
documentation as may be required.


21.
TRADEMARKS AND TRADE NAMES:



21.1.    Nothing contained in this Agreement shall be deemed to give ASEPTIC any
right, title, or interest in or to CUSTOMER’S trademarks and trade names, or the
trademarks and trade names of any parent, affiliate, or subsidiary company of
CUSTOMER. ASEPTIC may not use any of such trademarks or trade names, except as
CUSTOMER authorizes in writing.




11



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the SEC.




22.
CONFIDENTIAL INFORMATION:



22.1.    During the course of their business relationship, each party may
disclose to the other party certain information which the disclosing party
considers proprietary and confidential, including but not limited to the terms
of this Agreement as well as information concerning Product formulations, the
Specifications, manufacturing and processing methods, business and technology
plans, distribution strategies, sales, costs, pricing, marketing, customers,
suppliers and research and development (collectively, “Confidential
Information”). For purposes hereof, information that is already in the public
domain, or subsequently becomes available to the public, shall not be considered
to be Confidential Information. The parties each agree that all Confidential
Information shall be used by the receiving party solely for the purposes
contemplated by this Agreement, shall be kept strictly confidential and shall
not, without the disclosing party’s prior written consent, be disclosed by the
receiving party in any manner whatsoever, except as required to comply with
applicable laws or regulations, or with a court or administrative order,
subpoena, civil investigative demand or other legal process. The receiving party
shall be liable for any failure of its employees, agents or representatives to
comply with the confidentiality obligations set forth in this Section. ASEPTIC
expressly agrees that it shall not, and shall cause its affiliates, officers,
directors, employees, agents and representatives not to, make any attempt to
reverse engineer any formula or product base of CUSTOMER.


22.2.    The parties expressly acknowledge and agree that any breach or
threatened breach of this Section 23 may cause immediate and irreparable harm to
the disclosing party which may not be adequately compensated by damages. Each
party therefore agrees that in the event of such breach or threatened breach and
in addition to any remedies available at law, the disclosing party shall have
the right to secure equitable and injunctive relief, without bond, in connection
with such a breach or threatened breach.


23.
INSURANCE:



23.1.    ASEPTIC shall, at its sole expense, procure and maintain in full force
and effect throughout the term of this Agreement at least the following
insurance:


23.1.1.
Workers Compensation. Worker's Compensation and Employer’s Liability Insurance
in ASEPTIC’s name in amounts [**].



23.1.2.
Liability Insurance. ASEPTIC will maintain comprehensive liability insurance, on
an occurrence form, including broad form contractual liability, contractor’s
protective liability in ASEPTIC’s Name and product liability and completed
operations endorsements with minimum limits of [**] dollars ($[**]) per
occurrence for damage, injury and/or death to persons, and excess umbrella
liability insurance endorsement with minimum limits of [**] dollars ($[**]) per
occurrence for damage injury and/or death and/or injury to property.



23.1.3.
Business contents and equipment insurance. ASEPTIC will maintain business
contents and equipment insurance in amounts of $[**] per occurrence.



23.2.    Upon request, ASEPTIC will provide certificates of insurance to
CUSTOMER, which names CUSTOMER as additional insured. ASEPTIC will provide
written notice of any cancellation of insurance and/or change in insurance
provider.




12



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the SEC.




24.
TERMINATION:



24.1.    CUSTOMER may terminate this Agreement:


24.1.1.
If ASEPTIC breaches or violates any of the warranties, representations,
agreements, covenants, or conditions that this Agreement contains or requires
and ASEPTIC fails to remedy the breach or violation within [**] days after
receipt from CUSTOMER of written notice of the breach or violation; or

24.1.2.
If ASEPTIC fails to [**].



24.1.3.
If ASEPTIC makes an assignment for the benefit of its creditors, commits any act
of bankruptcy, has a receiver appointed, or otherwise admits of its inability to
pay its debts as they mature, or if a private party garnishes its assets or a
governmental authority sequesters its assets; or



24.1.4.
If ASEPTIC attempts to assign or transfer any interest under this Agreement
without the prior written consent of CUSTOMER, which shall not be unreasonably
withheld or delayed. Notwithstanding the foregoing, ASEPTIC shall have the
right, without CUSTOMER's consent, to assign or transfer its interest under this
Agreement to (a) an affiliate, subsidiary or parent of ASEPTIC; (b) an entity
with which ASEPTIC is merged or consolidated; or (c) an entity which purchases
or otherwise acquires all of the assets and/or stock of ASEPTIC, provided such
entity shall be bound by all of the terms and conditions contained in this
Agreement.



24.2.    ASEPTIC may terminate this Agreement:


24.2.1.
If CUSTOMER breaches or violates any of the agreements, covenants, or conditions
that this Agreement requires or contains and CUSTOMER fails to remedy the breach
or violation within [**] days after receipt from ASEPTIC of written notice of
the breach or violation; or



24.2.2.
If CUSTOMER makes an assignment for the benefit of its creditors, commits an act
of bankruptcy, has a receiver appointed, or otherwise admits of its inability to
pay its debts as they mature.



24.3.    In the event of termination of this Agreement, such termination shall
be without prejudice to any rights that may have accrued to ASEPTIC or CUSTOMER
at the date of termination. In the event of termination or expiration of this
Agreement, ASEPTIC immediately shall account for and return to CUSTOMER all
packaging materials and ingredients that CUSTOMER has supplied pursuant to this
Agreement.


25.
ENTIRE AGREEMENT:

  




13



--------------------------------------------------------------------------------


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the SEC.




25.1.    This Agreement, including all exhibits attached hereto, represents the
entire final expression of the parties with respect to the subject matter hereof
and supersedes all prior and contemporaneous oral and all prior written
negotiations, discussions and agreements related to the subject matter hereof.
No amendment to this Agreement shall be binding unless such amendment is in
writing and signed by both parties, and in the form of an addendum to this
Agreement.


26.
NOTICE:

  
26.1.    All notices or other communications hereunder shall be in writing
(including facsimile transmission) and shall be sufficiently given and
telephonically confirmed as follows:


If to: ASEPTIC, to the attention of Carl Garcia/COO
484 Alcoa Circle
Corona, CA 92880


If to: CUSTOMER, to the attention of Robert Hadfield, General Counsel
800 Boylston Street, 24th Floor
Boston, MA 02481


27.
LAW:

    
27.1.    This Agreement shall be interpreted and governed in accordance with the
laws of the State of California without regard to its conflict of laws
principles.


28.
RELATIONSHIP OF PARTIES:



28.1.    It is the intent of the parties that during the term of this Agreement,
ASEPTIC and CUSTOMER shall be independent contractors, and nothing set forth
herein shall be deemed or construed to render the parties joint-venture partners
or employer and employee. No party is authorized to make any commitment or
representation on the other's behalf.


29.
ASSIGNMENT:



29.1.    Neither this Agreement nor any rights or obligations hereunder may be
assigned or otherwise transferred by either party without the prior written
consent of the other party (which consent shall not be unreasonably withheld);
provided, however, that either party may assign this Agreement and its rights
and obligations hereunder without the other party’s consent (a) in connection
with the transfer or sale of all or substantially all of the business of such
party to which this Agreement relates, or (b) to any affiliate. The rights and
obligations of the parties under this Agreement shall be binding upon and inure
to the benefit of the successors and permitted assigns of the parties. Any
assignment not in accordance with this Agreement shall be void.


30.
SURVIVAL:



No expiration or termination of this Agreement shall release either party from
any obligation accrued prior to the date of such expiration or termination or
from any obligations surviving the expiration or termination of this Agreement.
Without limiting the generality of the foregoing, it is specifically


14



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the SEC.




acknowledged and agreed that the provisions contained in each of the following
Sections shall survive the expiration or termination of this Agreement: Sections
8.7, 13, 15, 16, 19, 21, 22, 29 and 30.


31.
COUNTERPARTS:



31.1.    This Agreement may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one agreement. This Agreement includes all exhibits and attachments referenced
herein.


[Remainder of Page Intentionally Left Blank]






15



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the SEC.






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written and agree to the terms and conditions set
forth herein.




ASEPTIC SOLUTIONS USA VENTURES, LLC        FLEX INNOVATION GROUP LLC




By: /s/ Carl Garcia                        By: /s/ John McCabe    


Name: Carl Garcia                         Name: John McCabe


Title: Sr. Director
Title: VP Finance











































































16



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the SEC.






Exhibit A


Product Information


[**]


Tolling and Packaging Fees


[**]


Standard Other Packaging Items


[**]


Customer Supplied Items


[**]


Warehouse Fees


[**]




17



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the SEC.






Any other items not listed here and utilized in the production of the product
will be charged at the appropriate rate.


CUSTOMER SIGNATURE


Dated: March 25, 2016                /s/ John McCabe


18



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the SEC.






Exhibit B


Proposed Standard Loss Allowances*




Item
Standard Loss
[**]
[**]%
[**]
[**]%
[**]
[**]%
[**]
[**]%
[**]
[**]%



[**]






19

